NOTE:

Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.

In response to applicant's argument that Devries is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Devries is in the same field of endeavor, that of using a machine learning model to predict future metrics based upon features and past metrics, as well as reasonably pertinent to the problem of predicting future metrics using machine learning model based upon gathering features and past metrics, including from a number of connected devices.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


/GEORGE GIROUX/Primary Examiner, Art Unit 2128